Citation Nr: 0121539	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of an injury to the left hand, described 
as a shell fragment wound of the left hand, with 
postoperative carpal tunnel syndrome, currently rated as 40 
percent disabling.

2.  Entitlement to an increased rating for a neuropsychiatric 
disorder identified as conversion reaction, currently rated 
as 30 percent disabling.

3.  Entitlement to an increased rating for chronic brain 
syndrome associated with trauma and manifested by headaches 
and dizzy spells, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
August 1946 and from September 1950 to December 1952.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1993 decision in which the RO 
denied claims for increased ratings for the veteran's 
service-connected left hand disorder, his neuropsychiatric 
disorder (conversion reaction), and residuals of his head 
injury (chronic brain syndrome).  The veteran timely appealed 
the decision with regard to these three issues.  

The Board remanded the case in May 2000 as the veteran's 
representative indicated that the veteran wanted a hearing 
before a Travel Section of the Board of Veterans Appeals 
(Travel Board hearing).  The veteran withdrew his request for 
a hearing in March 2001.  

The claims for increased ratings for chronic brain syndrome 
and conversion reaction are the subject of the remand 
immediately following this decision.



FINDING OF FACT

The veteran's left hand injury is manifested by atrophy of 
the left thenar muscles, decreased sensation, decreased 
muscle strength and functional loss due to pain.  Complete 
paralysis of the median nerve is not shown.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for residuals, shell fragment wound, left hand with 
postoperative carpal tunnel syndrome are not met.  38 
U.S.C.A. §§ 5103A, 1155 (West 1991 & West Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.27, 4.40, 4.45, 4.71a 
Diagnostic Codes 5309, 8515) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which, among other things, redefines the obligations of 
VA with respect to the duty to assist in the development of 
evidence pertinent to a claim.  With respect to the veteran's 
claim for an increased rating for his left hand disability, 
the Board finds that, even though the RO did not have the 
benefit of considering the explicit provisions of the VCAA, 
VA's duty to assist has been fulfilled.  In this regard, the 
RO has notified the veteran of the basis for the denial of 
his increased rating claim, and the veteran has had the 
opportunity to fully present his contentions and offer 
evidence in support thereof.  Further, the Board is aware of 
no development or notification action needed to resolve the 
issue on appeal, in that several VA examinations have been 
performed and all relevant evidence identified has been 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The veteran sustained a concussion and shell fragment wounds 
to the left hand when a demolition charge exploded in January 
1952 during the Korean Conflict.  On VA examination in March 
1954, the veteran reported that he was right handed.

As pertinent here, the veteran was found service connected 
for the residuals of a shell fragment wound to the left hand, 
and awarded a noncompensable evaluation, effective from 
separation from service.  A January 1973 rating decision 
granted an increase to the 20 percent level, effective 
October 1971.  In November 1978, the veteran underwent left 
median nerve release for carpal tunnel syndrome.  

A May 1981 VA examination noted that the veteran was right 
handed.  A July 1981 RO decision granted an increase to the 
40 percent level, effective February 1981, based on severe 
incomplete paralysis of the median nerve of the minor 
extremity.  

A hearing before a hearing officer at the RO was conducted in 
May 1994.  The veteran stated that he was originally left 
handed but that he learned to use his right hand as his 
dominant hand as he could not write or perform many 
activities with his left hand.  

A VA outpatient treatment note dated in August 1993 indicates 
that the veteran complained that his left fingers were numb 
and that he had not been able to extend his fingers or grasp 
objects with his left hand.  The examiner noted that the 
veteran could not fully extend his left fingers or make a 
fist.  A well-healed scar was noted on the anterior aspect of 
the wrist.  

A VA neurological examination was conducted in June 1994.  
The veteran was noted to be right handed.  Motor system 
examination noted atrophy of the left thenar muscle and 
decreased sensation to pin prick of the left median nerve.  A 
surgical scar of the left wrist was noted.  The left hand had 
some peripheral cyanosis.  

A VA epilepsy and narcolepsy examination was conducted in 
January 1996.  The examiner stated that examination showed 
that the veteran was originally left handed, that after the 
inservice injury to the left hand he began using the right 
hand.  

A VA physical examination conducted that same month showed a 
10 to 15 centimeter, well-healed, non-tender scar from the 
left palm to the elbow.  A 1 to 2 centimeter well-healed scar 
on the dorsum of the right hand was also noted.  Muscle 
atrophy of the thenar eminence, some atrophy of the 
hypothenar eminence, and weakness of the left thumb was 
noted.  

A VA hand, thumb and fingers examination was conducted in 
November 1998.  The veteran stated that he was left handed 
prior to his inservice injury.  The veteran stated that he 
had chronic pain, swelling and weakness of the left hand.  
These symptoms increased in cold and damp weather and when he 
attempted daily activities.  The veteran did not notice that 
he ever had fatigability or incoordination of the left hand, 
but he did notice that the hand occasionally became red.  

Examination found a healed scar on the volar aspect of the 
left wrist and palm.  In addition, the veteran had a 3 
centimeter deeply tender, nonadherent, dorsal longitudinal 
scar between the ring and the middle finger.  Significant 
atrophy of the thenar muscles was also noted.  He had the 
posture of partial flexion in the left digits and thumb.  He 
could actively flex his digits and left hand grip strength 
was 3/5.  The veteran had sensory loss over the volar aspect 
of the left ring, middle and index fingers, and thumb.  He 
could barely oppose the thumb to the middle finger due to 
weakness.  The active motion of the left wrist was 40 degrees 
of dorsiflexion, 30 degrees of palmer flexion, 15 degrees of 
radial deviation and ulnar deviation of 10 degrees.  Passive 
range of motion was normal.  

An x-ray study of the left hand showed an old injury with 
periosteal elevation of the third metacarpal with no evidence 
of active sequestrum.  The carpometacarpal joint was 
arthritic.  The wrist joint had minimal arthritis.  

The examiner estimated that the veteran's functional 
impairment rose to 50 or 60 percent during flare-ups.  The 
diagnosis was partial median nerve injury of the left hand, 
status post shrapnel injury, with healed osteomyelitis of the 
third metacarpal with weakened hand function.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Mild incomplete paralysis of the median nerve affecting the 
major or minor extremity is 10 percent disabling.  Moderate 
incomplete paralysis of the major extremity is 30 percent 
disabling; where there is involvement of the minor extremity, 
a 20 percent rating is for assignment.  Severe incomplete 
paralysis of the median nerve warrants a 50 percent rating 
when involving the major extremity and a 40 percent 
evaluation with respect to the minor extremity.  Complete 
paralysis of the median nerve requires the assignment of a 70 
percent rating for the major extremity and a 60 percent 
rating for the minor extremity.  See 38 C.F.R. 4.124a, DC 
8515.  The Board notes that evaluation under Diagnostic Code 
8515 or 8615 would include consideration of pain.  See 38 
C.F.R. §§ 4.40.  4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, (Note).  Peripheral neuritis is 
characterized by a loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  The 
Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because the nerve injury rating contemplates limitation of 
motor function (38 C.F.R. § 4.120), it would be inappropriate 
to give separate evaluations for muscle injury and nerve 
damage, which would constitute impermissible evaluation of 
the same disability under more than one diagnostic code.  See 
38 C.F.R. § 4.14 (2000).

The veteran is in receipt of the maximum rating possible for 
incomplete paralysis of the median nerve on the minor side.  
As noted in 38 C.F.R. § 4.123 supra, findings of atrophy of 
the left thenar muscles, decreased sensation, decreased 
muscle strength and functional loss due to pain provide for a 
maximum rating of severe, incomplete, paralysis.  The 
evidence of record does not demonstrate complete paralysis of 
the median nerve such to serve as the basis for an increased 
rating.  

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating greater than 
40 percent for his left hand injury.  The Board specifically 
has considered the veteran's complaints of pain, 
incoordination, fatigability, and weakness in determining 
that his disability more nearly approximates a moderate 
incomplete paralysis of the median nerve.  The Board feels 
that such complaints as incoordination, fatigability, and 
weakness are inherent in a finding of incomplete paralysis.  
Accordingly, those symptoms are appropriately considered 
within the rating criteria for this disability; the Board 
finds that the severity and frequency of those symptoms were 
considered in the finding that the veteran's disability more 
nearly approximates a severe incomplete paralysis of the 
median nerve.  

In view of the above, the Board finds that the criteria for 
entitlement to an increased rating, greater than 40 percent, 
for the service-connected left hand injury are not met.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2000).  In 
reaching this conclusion, the Board has carefully considered 
the veteran's assertions that he was left handed prior to the 
injury in service.  However, while the record reflects 
various reports of the veteran being left handed and right 
handed over the years, on VA examination in March 1954, 
shortly after service discharge, he reported that he was 
right handed.  Although he reported the specifics of his 
injury in detail at that time, he provided no information to 
the effect that he was left handed prior to the injury and 
thereafter had to use his right hand as his dominant hand.  
In view of the fact that this examination was conducted 
shortly after service discharge and not subject to the 
passage of a lengthy period of time, it is accorded greater 
probative value than the veteran's more recent assertions 
offered in the context of his current compensation claim.  As 
such, and in the absence of any additional objective evidence 
to establish that the veteran was indeed, left handed prior 
to the injury in service, the Board concludes that his left 
hand is the minor side for compensation purposes.


ORDER

A disability evaluation in excess of 40 percent for residuals 
of a shell fragment wound of the left hand, with 
postoperative carpal tunnel syndrome is denied.


REMAND

A November 1998 VA mental disorders examination noted that 
the veteran had a seizure disorder secondary to trauma.  A 
November 1998 VA brain and spinal cord examination noted that 
the veteran had episodes that were consistent with 
generalized tonic/clonic seizures that were under good 
control with Dilantin.  

Service connection is currently in effect for headaches and 
dizziness as residuals of head injury under diagnostic code 
8045, which contemplates brain disease due to trauma.  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2000).

The evidence of record is incomplete to evaluate the 
veteran's disability under the Diagnostic Codes relating to 
epilepsy as competent information regarding the presence, 
type and frequency of seizures is not of record.  Therefore, 
another brain examination is warranted.  

The claim for an increased rating for conversion reaction is 
inextricably intertwined with this issue, as the 
psychological/neurological manifestations of each disability 
must be determined before they can be evaluated.  Therefore, 
another psychiatric examination is warranted.  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for 
the veteran to undergo appropriate VA 
examinations to determine the severity of 
the veteran's service-connected 
conversion reaction and chronic brain 
syndrome.  It is imperative that the 
entire claims file, to include a complete 
copy of this REMAND, be provided to, and 
reviewed by, the VA examiner(s) who is 
designated to examine the veteran.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Specifically, the examiner should discuss 
the presence, type and frequency of any 
seizures that the veteran may have.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claims in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 



